Citation Nr: 0001557	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation by reason of 
the need for aid and attendance.

2.  Entitlement to a specially adapted automobile.

3.  Entitlement to automobile adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND


The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the examiners at the examinations of 
record regarding the veteran's claims of entitlement to 
special monthly compensation by reason of the need for aid 
and attendance and entitlement to a specially adapted 
automobile or automobile adaptive equipment have considered 
nonservice-connected disabilities as well as service-
connected disabilities in providing the opinions contained 
therein.  The Board feels that a VA examination in which the 
examiner considers only the veteran's service-connected 
disability would be useful in adjudicating his entitlement to 
special monthly compensation by reason of the need for aid 
and attendance and entitlement to a specially adapted 
automobile or automobile adaptive equipment.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA aid & attendance examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  In providing the requested 
opinions, the examiner should 
consider only the disabling effects 
of the veteran's service-connected 
disabilities:  (1) recurrent 
subluxation of the right carpal 
navicular with arthritis and fusion, 
(2) subluxation of the left radial 
carpal joint with arthritis and 
fusion, (3) right pneumothorax, 
(4) right radial nerve neuroma, and 
(5) donor sight scar on the right 
iliac crest from bone graft.

c)  The examiner should provide an 
opinion as to whether or not, solely 
due to his service-connected 
disabilities, the veteran:
1) is unable to dress or 
undress himself,
2) is unable to keep himself 
ordinarily clean and 
presentable,
3) has frequent need of 
adjustment of any special 
prosthetic or orthopedic 
appliances which by reason 
of the particular disability 
cannot be done without aid 
(this will not include the 
adjustment of appliance 
which normal persons would 
be unable to adjust without 
aid such as supports, belts, 
or those with lacings at the 
back),
4) is unable to feed himself 
through loss of coordination 
of upper extremities or 
through extreme weakness,
5) is unable to attend to 
the wants of nature, or
6) has incapacity, physical 
or mental, which requires 
care or assistance on a 
regular basis to protect the 
veteran from hazards or 
dangers incident to his 
daily environment.
For each requested opinion above, 
the examiner should specifically 
provide a positive or negative 
response.

d)  The examiner should state 
whether or not, due solely to his 
service-connected disabilities, the 
veteran is bedridden, where 
bedridden is that condition which 
through its essential character 
actually requires that the veteran 
remain in bed.  The fact that the 
veteran may have voluntarily taken 
to bed or that a physician has 
prescribed rest in a bed for the 
greater or lesser part of the day to 
promote convalescence or cure will 
not suffice.

e)  The examiner should state 
whether or not, due solely to his 
service-connected disabilities, the 
veteran is so helpless as to need 
regular aid and attendance.

f) The examiner should provide an 
opinion as to whether or not, solely 
due to his service-connected 
disabilities, the veteran:
1) has the loss or permanent 
loss of use of one or both 
feet,
2) has the loss or permanent 
loss of use of one or both 
hands,
3) has permanent impairment 
of vision of both eyes with 
central visual acuity of 
20/200 or less in the better 
eye with corrective glasses, 
or central visual acuity of 
more than 20/200 if there is 
a field defect in which the 
peripheral field has 
contracted to such an extent 
that the widest diameter of 
visual field subtends an 
angular distance no greater 
than 20 degrees in the 
better eye, or
4) has ankylosis of one or 
both knees or one or both 
hips.
For each requested opinion above, 
the examiner should specifically 
provide a positive or negative 
response.  In making this 
determination the examiner should 
note that loss of use of a hand or 
foot will be held to exist when no 
effective function remains other 
than that which would be equally 
well served by an amputation stump 
at the site of election below the 
elbow or knee with use of a suitable 
prosthetic appliance.  The 
determination will be made on the 
basis of actual remaining function, 
that is, whether the acts of 
grasping and manipulation or balance 
and propulsion could be accomplished 
equally well by an amputation stump 
with prosthesis.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


